DETAILED ACTION
Continuing from the Interview Summary:  During the interview, Examiner promised to include related information from the MPEP sections that may help to move the case forward.
Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The Inventors Assistance Center (IAC) provides patent assistance and information to the public. The IAC is staffed by former supervisory patent examiners and primary examiners who are available to answer questions and to help make filing a patent application simple and efficient.  The IAC can be reached toll-free at 800-786-9199
For more information on patent practice and procedure, a copy of the Manual of Patent Examining Procedure (MPEP) can be found at https://www.uspto.gov/web/offices/pac/mpep/index.html

Election/Restrictions
Applicant on lines 148-153 of applicant’s remarks state that applicant wishes to reinstall claims 1-3.  However, claims that are withdrawn cannot be reinstalled, and any new claims directed to an apparatus would be considered to read upon a non-elected invention and be withdrawn.  If applicant wishes to have the subject matter of claims 1-3 to be presented for examination, applicant may present a method claim that includes the subject matter of claims 1-3.
Proposed claims 24-26 are directed to an apparatus, which is a non-elected invention because applicant elected a method in the response to election dated 10/4/2021.  Therefore, claims 24-26 would be withdrawn for being drawn to a non-elected invention.  If applicant wishes to have the subject matter of claims 24-26 to be presented for examination, applicant may present a method claim that includes the subject matter of claims 24-26.

Drawings
Applicant’s drawings were discussed. MPEP 608.02(V) provides the standard for drawings.  The following suggestions are provided so that the drawings filed 4/19/2020 and thereafter conform to patent practice and procedure as stated in the MPEP. 
MPEP 608.02(V) and 37 CFR 184(u)(1) states, “the different views must be numbered in consecutive Arabic numerals . . . . and view numbers must be preceded by the abbreviation "FIG.”  
The originally filed figure 1 is disclosed as “FIG1”, which is not in accordance with MPEP 608.02(V).  It is suggested to amend the drawings to recite “Fig. 1”, “Fig. 2”, and so on for figures 1-9.   
MPEP 608.02(V) and 37 CFR 1.84(u)(1) states, “view numbers must be larger than the numbers used for reference characters.”  
It is suggested to amend the drawings so that the view number (such as “Fig. 1”) is larger than the reference numbers found in the drawings for figures 1-9.
MPEP 608.02(V) and 37 CFR 1.84(h) states, “the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designed by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.”  
Figure 1 shows two sectional views (section view A part 6 and cross section view B).  The plane upon which the two sectional views are taken should be indicated from the view from which the section of Figure 1 is cut by a broken line.  Also, partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter (see 37 CFR 1.84(u)) and therefore the two sectional views of Figure 1 should be designated with the same number followed by a capital letter (e.g. Figure 1A, Figure 1B, etc). Figs 2, 6, 7, and 8 also disclose sectional views.
37 CFR 1.84(p)(2) and (4) states, “the English alphabet must be used for letters. . . (4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”
  It is suggested that the reference characters A-E of fig 4 be amended to be reference numerals that correspond to the reference numerals in fig 3, as it appears that the reference numerals in fig 3 and the reference letters in fig 4 refer to the same structural elements.
The reference character “9.3” is not disclosed in the specification.
The specification and figure 2 disclose the adjustable window corresponding to reference characters “10” and “12”, but the specification discloses the BVM designated as “10” and the adjustable window corresponding to reference character “10”. Reference character “9” has been used to designate a pipe and a rigid durable chamber.  Element “18” has ben used to designate a valve and a thermo unit.  Element “5” has been used to designate a monitor in fig 1 and a O2 supplier and sensor in fig 9.
37 CFR 1.84(q) states, “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  
Figure 4 lacks lead lines for reference characters A-E.  If reference character B is intended to represent the ball upon which it rests, reference character B should be underlined to indicate that it represents the surface on which it rests.
Figs 1, 2, 5, 6, and 8 show two lead lines pointing to each of the monitor (one with “5” and one with “monitor”) and the distributor (one with “6” and one with “distributor”), it suggested to use only one lead line for each structural element.
37 CFR 1.84(r) states, “arrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points; (2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or (3) To show the direction of movement.”  
The dashed arrow in figs 1, 2, 5, 6, and 8 from the energy support system (14) to the compressor (1) or shaft (7) is unclear because it is unclear what is being moved along the direction of movement along the arrow.  
The arrow in fig 4 is unclear because it is unclear what is being pointed to.   
Elements “25” and “26” in fig 7 are disclosed as being springs, however, a tubular shape is not a recognized symbol for a spring.  Element “24” is disclosed in the specification as representing an outlet, but the direction of flow by the arrow in fig 7 appears to indicated that air is coming into, and not out of, the device.  It is unclear whether the flap (23) controls flow to/from the outlet (24) or to the pipe (3).  The specification discloses adjustable membranes on outlets (3), (25), (28), but only one membrane (21) is shown in fig 7, it is unclear whether additional membranes are positioned on outlets (3), (25), (28).
The specification discloses that fig 9 includes an inlet (3), a monitor (5), a distributor (6), and a chest cuff (10.1),  which are not shown in fig 9. 

Specification
MPEP 714 and 37 CFR 1.121 disclose the manner of making amendments in a specification:
MPEP 714 Amendments, Applicant’s Action

37 CFR 1.121  Manner of making amendments in application.

(a) Amendments in applications, other than reissue applications. Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.

(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96) and sequence listings (§ 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.

(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:

(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;

(iii) The full text of any added paragraphs without any underlining; and

(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:

(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and

(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:

(i) An instruction to replace the specification; and

(ii) A substitute specification in compliance with §§ 1.125(b) and (c).


MPEP 608.01(q) and 37 CFR 1.125 disclose the manner of providing a substitute specification:
37 C.F.R. 1.125   Substitute specification.

(a) If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.


(b) Subject to § 1.312, a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter.

(c) A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph. 


(d) A substitute specification under this section is not permitted in a reissue application or in a reexamination proceeding.

A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strikethrough except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.  A substitute specification filed under 37 CFR 1.125(b) must be accompanied by a statement indicating that no new matter was included.
The specification filed 5/20/2020 states, “The following substitute specification contains now new matter”; since applicant states that the specification contains new matter, the specification will not be entered.  In order to enter a substitute specification, applicant must state that the substitute specification contains no new matter.  The specification filed 10/4/2021 and 4/25/2022, and 7/29/2022 will not be entered because the amendment to the replacement sections were not in accordance with 37 CFR 1.121(b)(2)(ii) because they did not provide a clear instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant’s abstract contains multiple paragraphs, which is improper because it should be limited to a single paragraph. 

Claims
MPEP 604 states that new matter is matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing.  As discussed below, a review of the claims indicate that proposed claims below contain new matter.  If applicant wishes to continue examination of the claims that include new matter, it is suggested that applicant file a continuation-in-part (CIP) application. MPEP 201.08 states, “a continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application. A continuation-in-part application may only be filed under 37 CFR 1.53(b). The continuation-in-part application must claim the benefit of the prior nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c).”  If the subject matter currently designated as new matter is properly presented into the disclosure of a CIP application, the subject matter will no longer be considered to be new matter and be considered to have priority as of the filing date of the CIP application.  The new subject matter must be present in the specification and drawings to enable one of ordinary skill in the art to be able to make and use the invention. 
Applicant’s proposed claims were discussed and the following suggestions are presented by examiner:
The subject matter of claim 10 was originally presented in the claims, but was not described in the originally filed specification.  The specification should be amended so that the subject matter of claim 10 is included in the specification.
Claim 11 recites “sternum (mesosternum)” in line 4.  Applicant’s originally filed disclosure discloses applying positive pressure on a chest, but does not specifically disclose applying positive pressure on the mesosternum, and therefore constitutes new matter.  The limitation “said chest cuff which is tightly set around the patient’s chest” in lines 4-5 constitute new matter because the step of tightly setting the cuff around the patient’s chest is not disclosed in the originally filed disclosure, and prior art provides evidence that the cuff is not required to be tightly set around a patient’s chest (Itnati (2010/0198118) discloses chest cuff can be just partially encircling a patient’s chest, see [0071]; Abramov et al. (5,806,512) fig. 1 discloses chest cuff 14 is secured over the chest via strap 14b; Vanderwoude (4,196,722) discloses chest cuff 30 is a cup shape cuff).  
Claim 12 recites “the patient’s abdominal and intercostal muscles” in lines 5 and 7, which is considered to be new matter because, although the originally filed disclosure discloses a TENS unit applied to a individual’s core muscles, it does not specifically disclose applying a TENS unit to an individual’s abdominal and intercostal muscles.  
Claim 13 recites “a BVM” in line 5; it is suggested that applicant amends to recite a --bag mask valve (BVM)-- so that it is clear what the initials BVM stand for.
Claim 15 recites, “the way of changing intensity of breathing by the patient’s muscles activities to improve breathing process” in lines 5-7.  The limitation “by the patient’s muscles activities” is considered to be new matter because it appears that the compressor delivers air to a patient to change intensity of breathing to improve the breathing process, but the delivery of air does not involve the patient’s muscles activities.
Claim 16 recites, “a movable by the distributor filter with open part of said filter placed on the way of circulating air . . . and the used/unused parts of the filter secured outside of the breathing flow and said filter moving by said filter according to the I/E ratio and an intensity of the breathing” in lines 1-5, which is considered to be new matter because the originally filed disclosure does not disclose the distributor moving a filter.  Applicant may file a CIP and include the new subject matter into the disclosure of the CIP; if applicant chooses to file a CIP, a disclosure of a movable filter that stores used/unused parts of the filter secured outside of the breathing flow and said filter moving by said filter according to the I/E ratio and an intensity of the breathing must be included in the specification and the drawings of the CIP to enable one of ordinary skill in the art to make and use the invention (for example, what is the structure of the filter cassette device? How does it work?, Is there a processor that controls the filter cassette to move the filter according to the I/E ratio and intensity of breathing? Does the filter move faster or slower when the I/E ratio or intensity of breathing is increased or decreased?).
Claim 17 recites, “a thermo filter for treatment of airborne viruses with effective of said treatment related to a length and temperature of the thermo unit and inhalation/exhalation ratio” in lines 1-5, which is considered to be new matter because the originally filed disclosure discloses a thermo unit for regulating core temperature, it does not does not disclose a thermo filter for treatment of airborne viruses with effective of said treatment related to a length and temperature of the thermo unit and inhalation/exhalation ratio.   Applicant may file a CIP and include the new subject matter into the disclosure of the CIP; if applicant chooses to file a CIP, a disclosure of the thermo filter for treatment of airborne viruses with effective of said treatment related to a length and temperature of the thermo unit and inhalation/exhalation ratio must be included in the specification and the drawings of the CIP to enable one of ordinary skill in the art to make and use the invention (for example, what is the structure of the thermo filter? What temperatures, length of time, and/or inhalation/exhalation ratios are effective for treatment of airborne viruses?).
Claim 18 recites, “shifts charged by an alternative energy system to enable said shifts to discharge sparks due to rotating it in the breathing air and oxidizing pathogens in the air flow to affect viruses infectious ability” in lines 4-8, which is considered to be new matter because the originally filed disclosure discloses a distributor with a shift, it does not does not disclose the shift discharging sparks. It is also unclear what a “shift” is, it appears that it is a shaft.   Applicant may file a CIP and include the new subject matter into the disclosure of the CIP; if applicant chooses to file a CIP, a disclosure of shifts (sic) charged by an alternative energy system to enable said shifts to discharge sparks due to rotating it in the breathing air and oxidizing pathogens in the air flow to affect viruses infectious ability must be included in the specification and the drawings of the CIP to enable one of ordinary skill in the art to make and use the invention (for example, what is the structure of the rotation shift (shaft) and alternative energy support system? how does the rotating shift (shaft) generate sparks?  How are the sparks effective in oxidizing pathogens (not all sparks may be effective in killing pathogens, so applicant should mention if there are special characteristics of how to the sparks are generated or the nature of the sparks that would enable them to oxidize pathogens)?).
Claim 19 recites “I/E and I/E” in line 2, which appears to be a typographical error; it is suggested to amend the claim to recite --I/E and E/I--.  Lines 5-6 recites, “medically supervised increase of core temperature to eradicate viral colonies or clusters” is considered to be new matter because it was not disclosed in the originally filed specification.
Claim 20 recites “BVM” in line 1, as discussed above, the first time a BVM is recited, it suggested to recite --bag mask valve-- to make clear what BVM stands for.  Lines 1-3 recites, “a method of utilizing a pneumatically operated BVM . . . through the use of:”, which is not a proper method claim.  Applicant should clearly positively recite method steps, such as “providing a BVM”, “providing a compressor”, etc and “treating exhaled air by a patient by . . . “, “expelling air and phlegm from a patient by . . . .”
Claim 21 is indicated as being withdrawn.  It appears that the claim is drawn to the elected invention and can be examined.   Lines 3-4 recite “frequency of it delivery and duration of each compression to the individual’s nose and/or mouth”; it is unclear what “it” refers to.  Furthermore, the feature of applying compressions to an individual’s nose and mouth is considered to be new matter because it appears that air from a compressor is applied to a patient’s nose and mouth, but no compressions are performed at a patient’s nose and mouth.
Claim 22 recites “sternum (mesosternum)” in line 3 and “abdominal and intercostal muscles” in line 5.  As discussed above, the limitations are considered to be new matter because the specific locations of the mesosternum, and abdominal and intercostal muscles were not disclosed in the originally filed specification.  
Claim 23 recites “applying variable pressure with interruptions” which is considered to be new matter because the originally filed specification does not disclose providing interruptions when applying variable pressure.  Applicant may file a CIP and include the new subject matter into the disclosure of the CIP; if applicant chooses to file a CIP, a disclosure of the method for applying variable pressure with interruptions must be included in the specification and the drawings of the CIP to enable one of ordinary skill in the art to make and use the invention (for example, when are the interruptions applied?  What is the duration of the interruptions?).
Claims 24-26 are directed to an apparatus.  Applicant in the response to election filed 10/4/2021 elected a method.  Therefore, the claims would be withdrawn as being directed to a nonelected invention.  If applicant wishes to have the subject matter of claims 24-26 to be examiner, it is suggested that applicant present a method claim that includes the subject matter of claims 24-26.  As discussed above, when presenting a method claim, applicant should clearly positively recite method steps, such as “providing a BVM”, “providing a compressor”, etc and “expelling air from an individual’s nose and mouth by . . .”

Conclusion
Because the proposed amendment would raise new issues that would require additional consideration and search, raise the issue of new matter, and would not reduce or simplify issues for appeal, entry of the amendment is DENIED.  Applicant is reminded that the period of reply expires three months from the date of the final rejection, and applicant may purchase an extension of time for up to three additional months.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785